                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       ) Case No. 19-12122 (MFW)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                                  THIRD NOTICE OF REJECTION OF
                                 CERTAIN EXECUTORY CONTRACTS


PARTIES RECEIVING THIS NOTICE SHOULD LOCATE THEIR NAMES AND THE
DESCRIPTION OF THEIR CONTRACTS ON SCHEDULE 1 ATTACHED HERETO
AND READ THE CONTENTS OF THIS NOTICE CAREFULLY.

             PLEASE TAKE NOTICE that on October 28, 2019, the United States Bankruptcy Court

for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the

“Court”) entered the Order (I) Authorizing (A) Entry Into and Performance Under the Asset

Purchase Agreement, (B) the Sale of the Debtors’ Assets to the Buyer, and (C) the Buyer to

Conduct Store Closings and Going Out of Business Sales, and (II) Granting Related Relief (the

“Sale Order”) [Docket No. 927].2

             PLEASE TAKE FURTHER NOTICE on February 4, 2020 the Debtors, at the direction

of the Buyer, filed the Notice of First Amendment to Asset Purchase Agreement [Docket 1123]

(the “First Amendment to Asset Purchase Agreement”). The First Amendment to Asset Purchase




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Sale Order.
Agreement extended the Designation Rights Period for executory contracts to July 25, 2020, in

accordance with the procedures established in the Asset Purchase Agreement and the Sale Order.

        PLEASE TAKE FURTHER NOTICE that by this written notice (this “Rejection

Notice”), the Debtors, at the direction of Buyer, hereby notify each Contract counterparty listed in

Schedule 1 attached hereto that all Contracts by and between that Contract counterparty and the

Debtors are hereby rejected effective as of June 10, 2020, unless otherwise indicated herein.3

        PLEASE TAKE FURTHER NOTICE that, parties seeking to object to the proposed

rejection of any of the Contracts must file and serve a written objection so that such objection is

filed with the Court on the docket of the Debtors’ chapter 11 cases and is served on the Debtors

and the following parties no later than 14 days after the date of service of this Notice

(the “Rejection Objection Deadline”): (a) counsel for the Debtors, Kirkland & Ellis LLP, 601

Lexington     Ave,     New      York,     New      York      10022     Attn: Joshua       A.    Sussberg,     P.C.

(jsussberg@kirkland.com) and Aparna Yenamandra (aparna.yenamandra@kirkland.com) and

Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, Illinois 60654, Attn: Anup Sathy, P.C.

(asathy@kirkland.com); (b) co-counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 919

North Market Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware 19899-8705 (Courier

19801),     Attn:      Laura      Davis      Jones      (ljones@pszjlaw.com),           James      E.     O’Neill

(jo’neill@pszjlaw.com), and Timothy P. Cairns (tcairns@pszjlaw.com); (c) counsel to the Buyer,

Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York 10004,



3   As noted in Debtors’ First Omnibus Motion For Entry of an Order Approving the Assumption and Assignment of
    Executory Contracts to F21 OpCo, LLC [Docket 1290] and in Debtors’ Second Omnibus Motion For Entry of an
    Order Approving the Assumption and Assignment of Executory Contracts to F21 OpCo, LLC [Docket 1291], the
    Debtors have organized their books and records by Contract counterparty, and such books and records do not
    contain the titles of individual Contracts, but instead include a general contract description. Accordingly,
    Schedule 1 of this Rejection Notice is also organized by Contract counterparty, and such Schedule 1 includes a
    general description of all of the Contracts by and between the Debtors and the applicable Contract counterparty.


                                                         2
Attn:      Jennifer         Rodburg          (jennifer.rodburg@friedfrank.com),                 Andrew          Minear

(andrew.minear@friedfrank.com), and Matthew Rowe (matthew.rowe@friedfrank.com); (d) the

United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,

Attn: Juliet M. Sarkessian (Juliet.M.Sarkessian@usdoj.gov); (e) counsel to the Creditors’

Committee, Kramer Levin Naftalis & Frankel LLP, 1117 Avenue of the Americas, New York,

New York 10036, Attn:              Adam Rogoff (arogoff@kramerlevin.com) and Nathaniel Allard

(nallard@kramerlevin.com).4

        PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

rejection of all Contracts by and between the Debtors and the Contract counterparties listed on

Schedule 1 shall become effective as of June 10, 2020, unless otherwise indicated herein, or such

other date as the Buyer and the counterparty to such Contract agree.5

        PLEASE TAKE FURTHER NOTICE that, if a Contract counterparty’s objection is

timely filed and not withdrawn or resolved, the Debtors shall file a notice for a hearing to consider

the Contract counterparty’s objection and serve such notice on the objecting party by overnight

delivery service no later than seven (7) days prior to the hearing date. If such objection is overruled

or withdrawn, all Contracts by and between the Debtors and the applicable Contract counterparty




4   As noted above, the Debtors are rejecting all contracts by and between the Debtors and the applicable Contract
    counterparty listed in Schedule 1 below. Any objection to the rejection of Contracts by and between the Debtors
    and the applicable Contract counterparty listed in this Rejection Notice shall not constitute an objection to the
    rejection of other Contracts by and between the Debtors and other Contract counterparties listed in this Rejection
    Notice. Any objection to the rejection of a Contract by and between the Debtors and the applicable Contract
    counterparty listed in this Rejection Notice must state with specificity the Contract counterparty to which such
    objection is directed. For each particular Contract counterparty whose rejection is not timely or properly objected
    to, the rejection of all of the Contracts by and between the Debtors and that Contract counterparty shall be effective
    in accordance with this Rejection Notice and the Sale Order.
5   The Debtors and the Buyer reserve their rights to amend the attached Schedule 1 of this Rejection Notice to
    remove Contract counterparties before the Rejection Objection Deadline.


                                                           3
shall be rejected as of the applicable rejection date set forth herein or such other date as the Buyer

and the counterparty to any such Contract agree.

       PLEASE TAKE FURTHER NOTICE that, to the extent you wish to assert a claim with

respect to rejection of your Contract or Contracts, you must do so by the later of (a) the claims bar

date established in these chapter 11 cases, if any, and (b) thirty (30) days after the later of (A) the

Rejection Objection Deadline set forth above, if no objection is filed, (B) the date that all such

filed objections have either been overruled or withdrawn, and (C) the date the Court enters the

order approving rejection. IF YOU FAIL TO TIMELY SUBMIT A PROOF OF CLAIM IN THE

APPROPRIATE FORM BY THE DEADLINE SET FORTH HEREIN, YOU WILL BE

FOREVER BARRED, ESTOPPED, AND ENJOINED FROM (1) ASSERTING SUCH CLAIM

AGAINST ANY OF THE DEBTORS AND THEIR CHAPTER 11 ESTATES, (2) VOTING ON

ANY CHAPTER 11 PLAN FILED IN THESE CASES ON ACCOUNT OF SUCH CLAIM, AND

(3) PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’ CHAPTER 11 CASES

ON ACCOUNT OF SUCH CLAIM.

                            [Remainder of page intentionally left blank]




                                                  4
Dated: June 10, 2020   /s/ James E. O’Neill
Wilmington, Delaware   Laura Davis Jones (DE Bar No. 2436)
                       James E. O’Neill (DE Bar No. 4042)
                       Timothy P. Cairns (DE Bar No. 4228)
                       PACHULSKI STANG ZIEHL & JONES LLP
                       919 North Market Street, 17th Floor
                       P.O. Box 8705
                       Wilmington, Delaware 19899-8705 (Courier 19801)
                       Telephone:     (302) 652-4100
                       Facsimile:     (302) 652-4400
                       Email:         ljones@pszjlaw.com
                                      joneill@pszjlaw.com
                                      tcairns@pszjlaw.com

                       -and-

                       Joshua A. Sussberg, P.C. (admitted pro hac vice)
                       Aparna Yenamandra (admitted pro hac vice)
                       KIRKLAND & ELLIS LLP
                       KIRKLAND & ELLIS INTERNATIONAL LLP
                       601 Lexington Avenue
                       New York, New York 10022
                       Telephone:    (212) 446-4800
                       Facsimile:    (212) 446-4900

                       -and-

                       Anup Sathy, P.C. (admitted pro hac vice)
                       KIRKLAND & ELLIS LLP
                       KIRKLAND & ELLIS INTERNATIONAL LLP
                       300 North LaSalle Street
                       Chicago, Illinois 60654
                       Telephone:     (312) 862-2000
                       Facsimile:     (312) 862-2200

                       Co-Counsel for the Debtors and Debtors in Possession
